DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  “Downlink Control Information(DCI)” should be replaced with “Downlink Control Information (DCI)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the downlink symbols indicating time slot format" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the uplink symbols indicating time slot format" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the uplink symbols and flexible symbols indicating time slot format" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hedayat et al. (US Pub. 2021/0368541).
Regarding claims 1 and 14, Hedayat teaches a method for notifying channel occupation time, wherein the method applies to a base station, comprising: in an unlicensed spectrum, performing Listen-Before-Talk(LBT) and conducting channel access; and when a channel is accessed successfully (“At 904 the gNB may successfully perform LBT” in [0110]), sending a time slot format information which indicates one or more time slots of one or more cells to a User Equipment(UE) through a Physical Downlink Control Channel(PDCCH), so as to notify the UE that the base station accesses the channel and occupies the channel (“transmit a synch signal and/or a PDCCH/SFI to the WTRU” in [0110]).
Regarding claim 2, Hedayat teaches sending a time slot format information which indicates one or more time slots of one or more cells to a UE through a PDCCH comprises: sending the time slot format information which indicates one or more time slots of one or more cells to the UE through Downlink Control Information (DCI) 2-0 of the PDCCH (“the GC PDCCH that carries a DCI, such as format 2_0 that carries the SFI” in [0102]).

Regarding claims 4 and 17, Hedayat teaches if a transmission period of the PDCCH or an absolute time corresponding to a number of time slot formats indicating a corresponding cell in the PDCCH is less than or equal to a current maximum channel occupation time, the time slot format information in the PDCCH comprises channel occupation information; and if the transmission period of the PDCCH or the absolute time corresponding to the number of time slot formats indicating a corresponding cell in the PDCCH is greater than the current maximum channel occupation time, the time slot format information in the PDCCH comprises channel occupation information and channel release information (“The COT or MCOT may be preconfigured to the WTRU or may be transferred with the PDCCH/SFI” in [0113]).
Regarding claims 5 and 18, Hedayat teaches the channel occupation information comprises: when an absolute time corresponding to a number of all time slot formats indicating a corresponding cell in the PDCCH is less than or equal to the maximum channel occupation time, or an absolute time corresponding to a number of partial time slot formats indicating a corresponding cell is less than or equal to the maximum channel occupation time, using a specific time slot format to indicate it is within the maximum channel occupation time or channel occupation (see “the gNB may stop transmitting or stop being able to transmit when COT expires, or MCOT is reached” in [0110] and “The SFI (e.g., 1211b, 1221, 1241) may indicate the configuration of DL/UL symbols of the slots (e.g., 1210, 1220, 1240).” in [0132], see also Table 2 in [0091]).
Regarding claims 6 and 19, Hedayat teaches using a specific time slot format to indicate it is within the maximum channel occupation time or channel occupation comprises: using all D to indicate that the channel is occupied in an entire time slot, the base station sends downlink data in the entire time slot, and the UE needs to receive; using all U to indicate that the channel is occupied in the entire 
Regarding claims 7 and 20, Hedayat teaches the channel release information comprises: when a length of the absolute time corresponding to the number of time slot formats in the PDCCH indicating a corresponding cell exceeds the maximum channel occupation time, using a specific time slot format to indicate that the maximum channel occupation time is exceeded or channel release (“the gNB may stop transmitting or stop being able to transmit when COT expires, or MCOT is reached” in [0110]).
Regarding claims 8 and 21, Hedayat teaches using a specific time slot format to indicate that the maximum channel occupation time is exceeded or channel release comprises: using all X to indicate that the maximum channel occupation time is exceeded or channel release in the entire time slot; using DL+X to indicate that the maximum channel occupation time is exceeded or channel release in some time slots; and using all X to indicate that a corresponding cell has not been accessed successfully or the channel is released (“The SFI (e.g., 1211b, 1221, 1241) may indicate the configuration of DL/UL symbols of the slots (e.g., 1210, 1220, 1240).” in [0132], see also Table 2 in [0091]).
Regarding claim 9, Hedayat teaches a method for notifying channel occupation time, wherein the method applies to a user equipment, comprising: in an unlicensed spectrum, receiving a time slot format information sent by a base station through a Physical Downlink Control Channel(PDCCH) after the base station accesses a channel successfully (“At 904 the gNB may successfully perform LBT” in 
Regarding claim 10, Hedayat teaches acquiring channel occupation information and channel release information comprises: acquiring at least one of the following information: whether the base station accesses the channel successfully or not, a length of channel occupation time, a timing for channel release, and an allocation information of downlink symbols and uplink symbols in each time slot during the channel occupation time (“transmit a synch signal and/or a PDCCH/SFI to the WTRU” in [0110]).
Regarding claim 11, Hedayat teaches according to the channel occupation information and the channel release information, performing downlink reception, uplink transmission or channel access in symbols of each time slot comprises: receiving a downlink signal or channel in the downlink symbols indicating time slot format (“The SFI (e.g., 1211b, 1221, 1241) may indicate the configuration of DL/UL symbols of the slots (e.g., 1210, 1220, 1240).” in [0132], see also Table 2 in [0091]).
Regarding claim 12, Hedayat teaches according to the channel occupation information and the channel release information, performing downlink reception, uplink transmission or channel access in symbols of each time slot comprises: in the uplink symbols indicating time slot format, performing channel access according to Type 2 channel access process, or sending an uplink channel or signal directly without performing Listen-Before-Talk(LBT) (“The SFI (e.g., 1211b, 1221, 1241) may indicate the configuration of DL/UL symbols of the slots (e.g., 1210, 1220, 1240).” in [0132], see also Table 2 in [0091]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414